DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed, as none of the prior art teaches or suggests the methods of treating aqueous wellbore fluid as recited in claims 1, 14, and 20.
The Examiner would like to acknowledge the following references which were cited in the ISR and Written Opinion of the International Searching Authority, as well as the IDS filed on 22 January 2021: 
1) Bravo et al. (U.S. Patent Publication # 2009/0200025), in which is disclosed methods for treating a formation fluid from a subsurface by separating it into a liquid stream and a gas stream comprising hydrogen sulfide, combining the gas stream with oxygen, and providing the combined gas stream to a downhole burner (Paragraph [0026]); however, Bravo does not disclose combining aqueous fluid comprising sulfide with a treated aqueous liquid from which one or more insoluble multivalent cations had been removed, as required by the limitations of independent method claims 1, 14, and 20; 
2) Rosine et al. (U.S. Patent Publication # 2009/0255678), in which is disclosed a method for treating produced water from a well (Paragraph [0019]) by removing multivalent cation contaminants (Paragraph [0028]) via chemical agent addition (Paragraph [0034]); however, Rosine does not disclose combining aqueous fluid comprising sulfide with a treated aqueous liquid from which one or more insoluble multivalent cations had been removed, as required by the limitations of independent method claims 1, 14, and 20; 
3) Seth et al. (U.S. Patent Publication # 2014/0374104), in which is disclosed a method for treating oilfield water by oxidation of hydrogen sulfide contained therein to sulfate in the presence of an iron catalyst and/or polyvalent metals, with adjustment of pH to keep the sulfate soluble (Paragraphs [0015-0019]); however, Seth does not disclose combining aqueous fluid comprising sulfide with a treated aqueous liquid from which one or more insoluble multivalent cations had been removed, as required by the limitations of independent method claims 1, 14, and 20; and
4) Jiang et al. (U.S. Patent Publication # 2016/0032176), in which is disclosed treating subterranean wells with a composition comprising a multivalent-cation polymer, a fatty acid and ethanolamine, and an acidic solution, which reacts with a carbonate formation (Abstract; Paragraphs [0042-0050]); however, Jiang does not disclose combining aqueous fluid comprising sulfide with a treated aqueous liquid from which one or more insoluble multivalent cations had been removed, as required by the limitations of independent method claims 1, 14, and 20. 
Additionally, the Examiner cites: 
5) Dill et al. (U.S. Patent # 4949790), in which is disclosed a precipitation control additive composition which is added to a sour well, wherein the additive comprises an iron sequestering agent and a sulfide modifier, which effectively eliminates precipitation of ferrous sulfide (Abstract); however, Dill does not disclose combining aqueous fluid comprising sulfide with a treated aqueous liquid from which one or more insoluble multivalent cations had been removed, as required by the limitations of independent method claims 1, 14, and 20. Furthermore, Dill teaches away from the converting step, as no multivalent cations are precipitated, and in fact are purposefully made soluble by the iron chelating agent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        01 July 2022